 



Exhibit 10(39)
FOURTH AMENDMENT OF EMPLOYMENT AGREEMENT
     THIS FOURTH AMENDMENT, made and entered into as of the 15th day of
December, 2006, by and between RARE HOSPITALITY MANAGEMENT, INC., a Delaware
corporation (hereinafter referred to as the “Company”), and THOMAS W. GATHERS, a
resident of the State of Georgia (hereinafter referred to as the “Executive”);
WITNESSETH:
     WHEREAS, the Company and Executive entered into that certain Employment
Agreement, dated as of April 28, 2003 (the “Original Agreement”), First
Amendment of Employment Agreement, dated as of October 27, 2004 (the “First
Amendment”), Second Amendment of Employment Agreement, dated as of October 27,
2005 (the “Second Amendment”) and Third Amendment of Employment Agreement, dated
as of October 27, 2006 (the “Third Amendment”); and
     WHEREAS, the Third Amendment requires the Company and Executive to renew
the Original Agreement on or before January 1, 2007 in order for the term of the
Original Agreement to continue past the Expiration Date (as defined in the Third
Amendment); and
     WHEREAS, the Company and Executive intend to renew the Original Agreement
on the terms and conditions set forth in this Fourth Amendment;
     NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00)
in hand paid by the Company to Executive, the receipt and sufficiency of which
is hereby acknowledged, and the mutual covenants and obligations contained
herein, the Company and Executive hereby agree as follows:
     1. Section 1.1 of the Original Agreement, as revised by the Third
Amendment, shall be deleted in its entirety and replaced with the following new
Section 1.1:
     1.1. Employment Term. The employment term of this Agreement shall commence
on the date hereof (the “Commencement Date”) and shall continue until and end on
July 1, 2008 (the “Expiration Date”), unless terminated prior thereto in
accordance with Section 3 hereof. Unless renewed by mutual agreement of the
Company and Executive, as expressed in writing signed by both parties on or
before January 1, 2008 (the “Notice Date”), this Agreement shall terminate on
the Expiration Date with no renewal or extension; provided, however, that in the
event the Company chooses not to renew the Agreement, the Executive will be
entitled to receive the compensation under Section 2.1 owed to Executive but
unpaid for performance rendered under this Agreement as of the Expiration Date,
and the Company will be obligated to pay Executive an amount equal to six
(6) months of his Base Compensation (as defined below), in effect immediately
prior to the Expiration Date (the “Non-Renewal Severance”). Such payments of
Non-Renewal Severance shall be made as and when salary would otherwise be
payable to senior

 



--------------------------------------------------------------------------------



 



officers of the Company; provided, however, that on February 15, 2009, the
Company shall pay Executive in one lump sum any remaining unpaid portion of the
Non-Renewal Severance, plus an amount, if any, equal to Executive’s Base
Compensation for the period of time between the Notice Date and the date on
which the Company provides Executive with written notice of non-renewal. The
period from the Commencement Date until the employment term expires or is
terminated by the Company or Executive is hereinafter referred to as the
“Employment Term.”
     2. Section 2.1 of the Original Agreement, as revised by the Third
Amendment, shall be deleted in its entirety and replaced with the following new
Section 2.1:
     2.1 Base Compensation. For all the services rendered by Executive
hereunder, the Company shall pay Executive an annual salary at the rate of Two
Hundred Sixty Thousand and 00/100 Dollars ($260,000) for each full year of the
Employment Term, payable in installments at such times as the Company
customarily pays its other senior officers (but in any event no less often than
monthly); provided, however, that from and after January 2, 2007, said annual
salary rate shall increase to Two Hundred Sixty Seven Thousand Eight Hundred and
00/100 Dollars ($267,800). The Company agrees that the Executive’s salary will
be reviewed at least annually to determine if an increase is appropriate, which
increase shall be in the sole discretion of the Company. Executive’s salary
shall be prorated for any partial year during which this Agreement remains in
effect. Executive’s annual salary paid from time to time is hereafter referred
to as “Base Compensation”.
     3. Section 19 of the Original Agreement, as revised by the Third Amendment,
shall be deleted in its entirety and replaced with the following new Section 19:
     19. Entire Agreement. This Agreement, together with the Fourth Amendment
and Exhibit A thereto, which is incorporated herein by this reference,
constitutes the entire Agreement between the parties hereto with regard to
Executive’s employment by the Company and there are no agreements,
understandings, specific restrictions, warranties or representations, written or
oral, relating to said subject matter between the parties other than those set
forth herein or herein provided for.
     4. Exhibit A of the Third Amendment shall be deleted in its entirety and
replaced with new Exhibit A attached hereto and incorporated herein by
reference.
     5. Except as otherwise set forth herein, the Original Agreement, as
modified by the Third Amendment, shall remain unchanged and in full force and
effect.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
as of the date first above written.

            RARE HOSPITALITY MANAGEMENT, INC.
      By:   /s/ Eugene I. Lee, Jr.         President                EXECUTIVE
      /s/ Thomas W. Gathers       THOMAS W. GATHERS         

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Executive and the Company agree that, for purposes of this Agreement, the
“Restricted Area” shall constitute the area within fifteen (15) miles of any of
RARE’s restaurants in the following cities:

     
Alabama
  Daphne, Dothan, Hoover, Huntsville, Mobile, Montgomery, Opelika, Oxford,
Prattville
 
   
Arizona
  Phoenix, Scottsdale
 
   
Colorado
  Denver
 
   
Connecticut
  Manchester
 
   
Delaware
  Bear, Newark
 
   
District of Columbia
  Washington, D.C.
 
   
Florida
  Altamonte Springs, Boynton Beach, Brandon, Coral Springs, Daytona Beach,
Davie, Delray Beach, Destin, Fleming Island, Ft. Lauderdale, Ft. Myers, Ft.
Walton Beach, Hollywood, Jacksonville, Jacksonville Beach, Jensen Beach,
Kissimmee, Lakeland, Lake Mary, Largo, Melbourne, Merritt Island, Miami, Naples,
Ocala, Orange Park, Orlando, Palm Harbor, Panama City, Pembroke Pines, Port
Richey, Sarasota, St. Augustine, St. Petersburg, Southchase, Tallahassee, Tampa,
Viera, West Palm Beach, Winter Haven
 
   
Georgia
  Acworth, Albany, Alpharetta, Athens, Atlanta, Augusta, Austell, Buford,
Canton, Carrolton, Cartersville, College Park, Columbus, Commerce, Conyers,
Covington, Cumming, Dalton, Dawsonville, Douglasville, Duluth, East Point,
Ellijay, Fayetteville, Gainesville, Hiram, Jonesboro, Kennesaw, LaGrange,
Lawrenceville, Lithonia, McDonough, Macon, Marietta, Morrow, Newnan, Peachtree
City, Perry, Pooler, Rome, Roswell, Savannah, Snellville, Statesboro, Tifton,
Tucker, Valdosta, Warner Robins, Woodstock
 
   
Illinois
  Chicago, Fairview Heights, Lombard, Norridge, Oaklawn, Peoria, Springfield
 
   
Indiana
  Avon, Bloomington, Carmel, Clarksville, E. Indianapolis, Evansville,
Indianapolis, Merrillville, Portage, Southport
 
   
Kansas
  Kansas City, Lawrence, Leawood, Topeka
 
   
Kentucky
  Bowling Green, Brownsboro Crossing, Cold Springs, Florence, Frankfort,
Lexington, Louisville
 
   
Louisiana
  St. Tammany
 
   
Maine
  Auburn, Augusta, Bangor, Biddeford, South Portland
 
   
Maryland
  Baltimore, Bowie, Columbia, E. Columbia, Frederick, Gaithersburg, Germantown,
Golden Ring, Hagerstown, Landover, Laurel, Upper Marlboro, Waldorf

A-1



--------------------------------------------------------------------------------



 



     
Massachusetts
  Boston, Braintree, Brockton, Burlington, Chestnut Hill, Dedham, Framingham,
Franklin, Haverhill, Leominster, Mansfield, Marlboro, Methuen, Milford,
Millbury, North Attleboro, Peabody, Plymouth, Raynham, Seekonk, Shrewsbury,
Tewksbury, Watertown, W. Springfield
 
   
Michigan
  Allen Park, Auburn Hills, Clinton Township, Grand Rapids, Roseville, Troy,
Westland
 
   
Minnesota
  Minneapolis
 
   
Mississippi
  Hattiesburg, Southaven
 
   
Missouri
  Ballwin, Belton, Chesterfield, E. Columbia, Florissant, Hazelwood,
Independence, Jefferson City, Kansas City, O’Fallon, Lee’s Summit, St. Peters,
Sunset Hills
 
   
Nevada
  Las Vegas
 
   
New Hampshire
  Amherst, Bedford, Concord, Keene, Manchester, Nashua, Newington
 
   
New Jersey
  Flanders, Hamilton, Howell, Millville, Mt. Olive, New Brunswick, Parsippany,
Piscataway, Rochelle Park, Woodbridge
 
   
New York
  Albany, New York City, Poughkeepsie, Rochester
 
   
North Carolina
  Apex, Asheville, Brier Creek, Burlington, Charlotte, Concord, Gastonia,
Greensboro, Greenville, Hickory, High Point, Huntersville, Pineville,
Wilmington, Winston-Salem
 
   
Ohio
  Beavercreek, Boardman, Cincinnati, Cleveland, Columbus, Cuyahoga Falls,
Dublin, Fairlawn, Fairview Park, Gahana, Grove City, Independence, Mayfield
Heights, Maumee, Medina, Mentor, Moraine, North Canton, Pickerington, Solon,
Springdale, St. Clairsville, Strongsville, West Chester, Wooster
 
   
Pennsylvania
  Bensalem, Cranberry, Erie, Exton, Franklin Mills, Harrisburg, Lancaster,
Moosic, Norristown, Penns Port, Philadelphia, Pittsburgh Mills, Pottstown,
Robinson, Stroudsburg, Warrington, Waterfront, West Homestead, Whitman Square
 
   
Rhode Island
  Providence, Warwick
 
   
South Carolina
  Anderson, Columbia, Florence, Greenville, Hilton Head, Mt. Pleasant, Myrtle
Beach, N. Charleston, Rock Hill, Spartanburg
 
   
Tennessee
  Brentwood, Chattanooga, Clarksville, Gallatin, Hermitage, Hixson, Jackson,
Madison, Nashville
 
   
Texas
  Dallas, Houston
 
   
Vermont
  Williston
 
   
Virginia
  Chantilly, Dulles, Massaponax, McLean, Williamsburg
 
   
West Virginia
  Charleston, Morgantown
 
   
Wisconsin
  Milwaukee

A-2